ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
John C. Grimberg Co., Inc.                   )      ASBCA No. 60142
                                             )
Under Contract No. N40080-10-D-0492          )

APPEARANCE FOR THE APPELLANT:                       Joseph H. Kasimer, Esq.
                                                     Kasimer Pierce & Schaecher PC
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Trial Attorney

                    DISMISSAL OF APPEAL WITH PREJUDICE

         Appellant has moved to dismiss this appeal, with prejudice, due to a settlement
that it reached with the government. This is consistent with a 30 September 2016 filing
with the Board explaining that the matter had settled and that a motion to dismiss would
be filed shortly. Accordingly, this appeal is dismissed with prejudice.

       Dated: 18 October 2016



                                                 J. REID PROUTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60142, Appeal of John C. Grimberg
Co., Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Arm~d Services
                                                 Board of Contract Appeals